Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding challenging a tier III prison disciplinary determination finding him guilty of possession of contraband, smuggling and possession of an item in an unauthorized area. The Attorney General has informed this Court that the determination at issue has been administratively *1476reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been returned to his inmate account; thus, this proceeding is dismissed as moot (see Matter of Ames v Gutwein, 76 AD3d 1163 [2010]).
Lahtinen, J.E, McCarthy, Egan Jr., Lynch and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.